Title: From James Montgomery to Oliver Wolcott, Jr., 19 September 1796
From: Montgomery, James
To: Wolcott, Oliver, Jr.


                        
                            Sir 
                            Sepr 19th 1796
                        
                        I do myself the Honour to transmit a Copy of what I wrote on the 17th and must
                            apologize for troubling you so soon again but I so sensibly feel the Insult endeavoured to
                            be put on me by the Collector that I flatter myself I recd but appeal to what would be your
                            own feelings on a similiar Occasion to be redressed and am with every sentiment of respect
                            your most obedient Humble Servant
                        
                            James Montgomery
                            
                            
                        
                    